Case: 20-60008     Document: 00516030841         Page: 1    Date Filed: 09/27/2021




           United States Court of Appeals
                for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                      September 27, 2021
                                  No. 20-60008                            Lyle W. Cayce
                                                                               Clerk

   Marcelo Eugenio Rodriguez, also known as Marcelo
   Rodriguez Andueza,

                                                                     Petitioner,

                                      versus

   Merrick Garland, U.S. Attorney General,

                                                                    Respondent.


                     Petition for Review of the Order of the
                         Board of Immigration Appeals
                            Agency No. A207 311 796


   Before Higginbotham, Willett, and Duncan, Circuit Judges.
   Patrick E. Higginbotham, Circuit Judge:
         Marcelo Eugenio Rodriguez seeks review of the dismissal of his appeal
   by the Board of Immigration Appeals (“BIA”). Rodriguez’s appeal
   challenged the immigration judge’s denial of his motion to reopen removal
   proceedings and rescind his in absentia removal order. We grant his petition,
Case: 20-60008          Document: 00516030841          Page: 2   Date Filed: 09/27/2021




                                        No. 20-60008


   vacate the dismissal by the BIA, and remand for further proceedings
   consistent with Niz-Chavez v. Garland. 1
                                             I
          Rodriguez, a native and citizen of Uruguay, entered the United States
   on a visitor visa on February 16, 2002. Upon his marriage to a U.S. citizen in
   2014, Rodriguez adjusted his status to that of a conditional permanent
   resident.
          On January 30, 2018, Rodriguez was served with a notice to appear
   (“NTA”) at his address in Pasadena, Texas, charging him with removability
   because he and his wife failed to file a required petition. The NTA did not
   contain the time and date of his immigration hearing. The immigration court
   subsequently sent a notice of hearing (“NOH”) to Rodriguez’s Pasadena
   address. Rodriguez asserts he did not receive the NOH because he had
   moved to Georgetown, Texas, after separating from his wife. Consequently,
   Rodriguez did not appear at his hearing on March 12, 2018, where the
   immigration judge ordered him removed in absentia.
          In July 2018, upon discovering the in absentia removal order,
   Rodriguez moved to rescind his removal order and reopen removal
   proceedings pursuant to 8 U.S.C. § 1229a(b)(5)(C)(ii). Rodriguez urged that
   he did not receive the NOH and that the NTA he received was insufficient
   notice under the Supreme Court’s decision in Pereira v. Sessions. 2
          The immigration judge denied Rodriguez’s motion. Rodriguez
   appealed to the BIA, which affirmed the immigration judge’s decision and
   dismissed the appeal. The BIA first concluded that Rodriguez failed to rebut


          1
              141 S. Ct. 1474 (2021).
          2
              138 S. Ct. 2105 (2018).




                                             2
Case: 20-60008          Document: 00516030841              Page: 3       Date Filed: 09/27/2021




                                           No. 20-60008


   the presumption of receipt for the NOH. Second, it relied on BIA and Fifth
   Circuit precedent to find that the NTA combined with the subsequent NOH
   containing the time and place of Rodriguez’s hearing “satisfied the written
   notice requirements of [8 U.S.C. § 1229(a)].” Rodriguez now petitions for
   review of the BIA’s decision.
                                                 II
          This Court applies “a highly deferential abuse-of-discretion standard
   in reviewing the denial of a motion to reopen removal proceedings.” 3 The
   BIA “abuses its discretion when it issues a decision that is capricious,
   irrational, utterly without foundation in the evidence, based on legally
   erroneous interpretations of statutes or regulations, or based on unexplained
   departures from regulations or established policies.” 4 We review the BIA’s
   conclusions of law de novo but give deference to its reasonable interpretation
   of immigration regulations and its findings of fact for substantial evidence. 5
                                                III
          Rodriguez raises two arguments in his petition for review. First, he
   asserts that he did not receive proper notice pursuant to Pereira v. Sessions.
   Second, he argues that he overcomes the presumption of receipt for the
   NOH. Because we conclude that the BIA based its decision on a legally
   erroneous interpretation of § 1229(a), we only address his first argument.
          Under 8 U.S.C. § 1229a(b)(5)(C)(ii), an in absentia removal order
   may be rescinded “upon a motion to reopen filed at any time if the alien
   demonstrates that the alien did not receive notice in accordance with [8



          3
              Hernandez-Castillo v. Sessions, 875 F.3d 199, 203 (5th Cir. 2017).
          4
              Barrios-Cantarero v. Holder, 772 F.3d 1019, 1021 (5th Cir. 2014).
          5
              Id.




                                                  3
Case: 20-60008          Document: 00516030841               Page: 4       Date Filed: 09/27/2021




                                           No. 20-60008


   U.S.C. § 1229(a)].” 6 Section 1229(a) requires that “written notice (in this
   section referred to as a ‘notice to appear’) shall be given” in removal
   proceedings, and it specifies certain notice requirements including “[t]he
   time and place at which the proceedings will be held.” 7
          The interpretation of § 1229(a)’s notice requirements has been the
   subject of dispute in recent years, mostly in the context of the stop-time rule.
   While the stop-time rule is not at issue in this case, it textually references
   § 1229(a) like the recission of in absentia removal provision at issue here. 8
   The stop-time rule provides that “any period of continuous residence or
   continuous physical presence in the United States shall be deemed to
   end . . . when the alien is served a notice to appear under section 1229(a) of
   this title.” 9 In Pereira v. Sessions, the Supreme Court held that in the context
   of the stop-time rule, “[a] putative notice to appear that fails to designate the
   specific time or place of the noncitizen’s removal proceedings is not a notice
   to appear under section 1229(a), and so does not trigger the stop-time
   rule.” 10 We subsequently limited Pereira to the stop-time rule 11 and
   concluded that the written notice requirements under § 1229(a) could be
   provided in multiple documents. 12 Thus, we reasoned that a defective notice
   to appear could be “cured” by a subsequent notice of hearing. 13 However,



          6
               8 U.S.C. § 1229a(b)(5)(C)(ii).
          7
              8 U.S.C. § 1229(a)(1).
          8
               8 U.S.C. § 1229b(d)(1).
          9
               Id.
          10
               138 S. Ct. at 2113–14 (internal quotations omitted).
          11
               See Mauricio-Benitez v. Sessions, 908 F.3d 144, 149 n.1 (5th Cir. 2018).
          12
               Pierre-Paul v. Barr, 930 F.3d 684, 690–91 (5th Cir. 2019).
          13
               Id.




                                                  4
Case: 20-60008           Document: 00516030841            Page: 5   Date Filed: 09/27/2021




                                           No. 20-60008


   the Supreme Court’s recent decision in Niz-Chavez v. Garland made plain
   that the § 1229(a) notice requirements must be included in a single
   document. 14 The question now before us is whether the § 1229(a) notice
   requirements as interpreted in the stop-time context in Pereira and Niz-
   Chavez apply to the provision governing recission of an in absentia removal
   order at issue in this case.
          Rodriguez’s reliance on Pereira alone is misplaced because we
   previously recognized that Pereira does not apply to petitioners seeking
   reopening and rescission of in absentia removal orders. 15 We cannot say the
   same of the Supreme Court’s decision in Niz-Chavez. While the controversy
   in Niz-Chavez focused on the stop-time rule, 16 the Supreme Court
   interpreted § 1229(a) separately from the stop-time statute. The Court held
   that § 1229(a) “require[s] ‘a’ written notice containing all the required
   information” and rejected the argument that the requisite notice could be
   provided by multiple documents. 17 The Court reasoned that “[t]he singular
   article ‘a’ thus falls outside the defined term (‘notice to appear’) and
   modifies the entire definition. So . . . the law . . . still stubbornly require[s] ‘a’
   written notice containing all the required information.” 18
          Both the recission of an in absentia order provision and the stop-time
   rule provision specifically reference the § 1229(a) notice requirements. 19 The
   Court’s separate interpretation of the § 1229(a) notice requirements in Niz-


          14
               See 141 S. Ct. at 1480.
          15
               Mauricio-Benitez, 908 F.3d at 148 n.1.
          16
               141 S. Ct. at 1479–80.
          17
               Id. at 1480.
          18
               Id.
          19
               See 8 U.S.C. §§ 1229a(b)(5)(C)(ii), 1229b(d)(1).




                                                 5
Case: 20-60008           Document: 00516030841            Page: 6     Date Filed: 09/27/2021




                                           No. 20-60008


   Chavez thus applies in the in absentia context. The specific textual reference
   to § 1229(a) distinguishes these provisions from others we have considered,
   including § 1227(a)(2)(A) at issue in Maniar v. Garland. 20 In Maniar, we
   acknowledged that Niz-Chavez overruled the two-step notice process from
   Pierre-Paul. 21 But because the provision at issue in Maniar does not reference
   the § 1229(a) notice requirements, we held that a single notice that did not
   include the time, date, and place of the initial hearing was a valid charging
   document because it met the regulatory requirements. 22 Unlike the charging
   document at issue in Maniar, the recission of an in absentia order provision
   at issue here textually references § 1229(a). Under Niz-Chavez’s
   interpretation of § 1229(a), we therefore require a single document
   containing the required information in the in absentia context.
           The initial NTA did not contain the time and date of Rodriguez’s
   hearing. The BIA found that the NTA combined with the subsequent NOH
   containing the time and place of Rodriguez’s hearing “satisfied the written
   notice requirements of [8 U.S.C. § 1229(a)],” directly contrary to the
   Supreme Court’s interpretation of § 1229(a) in Niz-Chavez which made clear
   that subsequent notices may not cure defects in an initial notice to appear.
   The BIA applied a “legally erroneous interpretation[].” 23




           20
                998 F.3d 235, 238 (5th Cir. 2021).
           21
              See id. at 242 n.2 (Niz-Chavez “undermines one of the rationales of our decision
   in Pierre-Paul—namely, that a ‘two-step process comports with relevant statutory language
   [1229(a)]’”).
           22
                Id. at 242.
           23
                Barrios-Cantarero, 772 F.3d at 1021.




                                                     6
Case: 20-60008     Document: 00516030841         Page: 7   Date Filed: 09/27/2021




                                  No. 20-60008


                                       IV
         We grant Rodriguez’s petition, vacate the BIA’s decision, and remand
   for further proceedings consistent with Niz-Chavez.




                                       7